PER CURIAM.
Appellant seeks review of a judgment of the Circuit Court of St. Lucie County, Florida, that adjudicated that appellant is indebted to appellee in the sum of $12,600 and is required to pay appellee $75 per month for the support of his minor child.
The judgment appealed from was rendered June 13, 1980. A motion for rehearing and a notice of appeal were filed August 7, 1980. Both were untimely filed and thus this court is without jurisdiction to entertain this appeal.
Accordingly, this appeal is dismissed.
DOWNEY, BERANEK and HERSEY, JJ., concur.